Citation Nr: 1436934	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-49 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a dental disorder, claimed as decay and loss of teeth, for compensation purposes.

(The issues of entitlement to initial increased ratings for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction are the subject of a separate decision).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2011 and the transcript is of record.

As set forth above, the Veteran also perfected appeals seeking initial increased rating for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction.  He testified before a different Veterans Law Judge on those matters in March 2014.  Thus, those issues are properly before the Board but will be addressed in a separate decision.

The case was brought before the Board in February 2012, at which time the claim was remanded to allow the agency of original jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 


FINDING OF FACT

The Veteran dental disorder includes post-service multi-teeth extraction due to dental caries and severe generalized periodontal disease, but the evidence does not show in-service dental trauma and the Veteran does not have any loss of the ramus, condyloid process, coronid process, or hard palate, or loss, nonunion, or malunion of the maxilla or mandible.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder, claimed as decay and loss of teeth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1155, 1712, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, Diagnostic Codes 9901-04, 9906-16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159; 3.326(a).  

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in May 2010.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran indicated he was treated in the 1970s immediately after separation from service.  The claim was previously remanded to make efforts to obtain those dental treatment records.  The RO wrote the Veteran a letter in August 2012 asking the Veteran to identify and provide release forms for any relevant dental treatment.  He responded that the VA should have all relevant records.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board previously remanded this claim in February 2012 in part to afford the Veteran a dental examination to ascertain the nature and likely etiology of any dental condition found.  The Veteran was afforded a VA dental examination in February 2013.  The examiner reviewed the record, thoroughly examined the Veteran, and identified any and all dental conditions found.  The Board finds the examination is in substantial compliance with the Board's prior remand directive and is adequate in which to base a decision here.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Service Connection (Dental)

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

With regard to dental claims, under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

The Board first notes that the issue on appeal does not include a claim for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  That issue was previously referred by the Board in the prior February 2012 remand, and the Veteran has received VA dental treatment since that time.

The Veteran contends during his nearly two years of military service, to include service in Vietnam, he was not given regular dental treatment.  As a result, he returned from Vietnam with "rotting and chipped out" teeth.  

The Veteran's August 1968 entrance examination notes dental restorations and dental caries on several teeth.  During service, it does not appear he was seen for dental treatment, but on separation in June 1970, his separation examination shows he left service with "Class III" status, meaning urgent or immediate dental care was necessary.

It is noteworthy that the Veteran's DD-214 confirms his service in Vietnam and indicates receipt of, among other things, the combat action ribbon, indicative of combat exposure.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

The Board previously remanded the claim to obtain the Veteran's dental records and provide him a VA examination to ascertain if he had a dental condition that could be service connected for disability purposes and, if so, whether any found dental condition was related to his military service.

The Veteran was afforded a VA examination in February 2013 where at that time the Veteran was diagnosed with dental caries and chronic, severe generalized periodontal disease.  Thereafter, the Veteran's VA outpatient treatment records indicate "nonrestorable" teeth in March 2013 with a recommendation of extraction of his teeth.  Records from July 2013 to December 2013 indicate extraction of teeth and dentures placed. 

It is noteworthy that the 2013 examiner found it unlikely that any of the diagnosed conditions were attributable to service because of his lack of in-service treatment, but the examiner did not note or otherwise reconcile the "Class III" notation at the Veteran's June 1970 separation examination.  Regardless, the Veteran's claim fails as a matter of law because he does not have a dental condition listed under 38 C.F.R. § 4.150 subject for service connection for compensation purposes.

While the Veteran's contentions and circumstances of service were considered, the Board finds the dental diagnoses rendered by dental professionals within the VA examination and VA outpatient treatment records more persuasive.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Despite the Veteran's description of his teeth upon returning from service, no medical professional has ever diagnosed him with a dental condition listed under 38 C.F.R. § 4.150.  In fact, there is medical evidence to the contrary.

For the foregoing reasons, the Board finds that the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a dental disorder for compensation purposes is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


